Per CURIAM.
The court is called upon to decide which of the two rival conventions of the Democratic party of Shoshone county is entitled to have the auditor file the ticket nominated by it, and to have such ticket placed upon the official ballot. The case was submitted on a lengthy stipulation of the facts. The stipulation was made subject to objections on the ground of relevancy, competency, or materiality, the intention of both parties being that only such parts thereof as are competent and relevant to the issues herein presented should be considered by this court. After making a most careful examination of .such facts, the court is of the opinion that the ticket nominated by what is known as the “Murphy” faction or convention must be filed by the auditor, and placed upon the official ballot, as it appears from the stipulated facts that the' said convention had the party organization. The peremptory writ of mandate prayed for by the plaintiff is directed to be issued as prayed for in the petition of the plaintiff. Costs awarded to the plaintiff.